Citation Nr: 0510349	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-03 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from June 1943 to 
December 1945.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that in pertinent part denied 
entitlement to service connection for arthritis of the lumbar 
spine with laminectomy.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.


REMAND

The veteran asserts that current lumbar spine stenosis, 
lumbar arthritis, and degenerative changes of the spine stem 
from rigorous duties during WW II, including extensive ammo 
and supply lifting, having been struck backside by a swinging 
cargo net, and working in cold wet conditions at Utah Beach 
during the D-Day invasion.  He reported that he has had mild 
back pain ever since active service that has worsened 
recently.  His reported inservice strenuous activities are 
consistent with his administrative records, which show that 
his MOS was longshoreman.  He also served in several 
campaigns, including Normandy, Northern France, Rhineland, 
and central Europe.  

The veteran's service medical records are not available 
according to the National Personnel Records Center.  The 
veteran reported that he did not receive treatment for back 
pain during active service.  

A private physician who has treated the veteran for several 
years opined in April 2001 that spinal stenosis began more 
than 50 years earlier due to heavy lifting and physical 
stress while serving in the military.  The physician also 
stated, "This contributed significantly to the appearance 
and progression of his spinal stenosis In March 2004, the 
veteran submitted a medical treatise that states that 
stenosis is caused by heavy strain over a long period of 
time.  

According, this case is remanded to the AMC for the following 
action:

1.  The RO should make arrangements for 
an examination by an orthopedist to 
determine the nature, severity, and 
etiology, of the veteran's low back 
disabilities.  The physician is asked to 
review the claims file with particular 
attention to an April 2001 letter from 
Dr. J.S. and note that review in the 
report.  The examiner is requested to 
obtain a detailed clinical history.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not (50 
percent or greater probability) that any 
low back disorder diagnosed is related to 
service, including the physical 
activities, which were part of the 
veteran's military duties.  

The rational for any opinion should be 
included in the report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for 
arthritis of the lumbar spine with 
laminectomy.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003); 38 U.S.C. §§ 5109B, 7112 
(West Supp. 2004).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


